l\li> \n.v\-t -%m;waw-o\

‘ a©E.l\l/ED ®lli\l
September 1, 2015 '~ @@@;§orcaiu\N/ALYPEALS
SEP 03 2015
Dear Abel Acosta. A@@m©@§i@,©g@gk '

I\/ly effort is to prove to the court l am an innocent man.
| appreciate all that you do in forwarding all the
necessary materials that l forward to you to the appeal
court. Because | am truly an innocent man. l\/ly endeavor
is to seek Justice. l again hope you will forward these
other papers to the court .

l hope and ask that the court keep in mind that under
oath at my trial in the 174th District Court l took an oath
and l told the truth.

But sad as it is, someone Lied, Lied and the truth is in
the statements of pages 1-32. They also took an oath.

l AM A MAN OF GOOD CHARACTER. l AM lNNOCENT.
l WAS FASELY ACCUSED AND WRONGLY CONV|CTED.

Sincerely,

MMM»M

Donald Thompson

 

lN_'rHE couRT oF chMlNAL APPE`ALS
oF TExAs ' -

NO. WR-80,734-01

 

Ex PARTE DoNALD L. THoMPsoN, Appii`cam

 

ON APPLICATION FOR A WR.IT OF HABEAS CORPUS
CAUSE NO. 414239-A IN THE ZOSTH DISTRICT COURT
FROM HARRIS COUNTY

l

Per curiam.
O R D E R
Pursuant to the provisions of Article 11.07 of the Tex`as Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus Ex parte
ifoung, 418 S.W.Zd 824, 826 (Tex. Crirn. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to fifty years’ imprisonment The Fourteenth Court of Appeals affirmed his

conviction. Thompson v. Sz‘ate, No. B14-85`-003 SZ-CR (Tex. App.-_Houston [14th Dist.] 1987, pet.

ref d).

Applicant contends that he is actually innocent and was denied his right to assert a complete

defense, After holding evidentiary hearings on February 2 and September 6, 2012, the trial court

made findings of fact and conclusions of law and recommended that we deny relief. The reporter’s

Forwarding address:

DONALD THOMPSON
2661 PARSIFAL ROAD
VlCTOR|A, TEXAS 77901

:`~_f

August 31, 2015

Dear Sir or l\/ladam:

A trial that lasted 2 weeks left me convicted in l\/larch 1985 to
a prison sentence of 50_years'. l have spent 25 years in the
Texas De’partment of Correction on a aggravated sexual
assault case that have tainted my Life.

l was living a productive life and had a bright future ahead of
me.

| am now living a Life of a guilty man, following rules‘and
regulation of the Criminal Justice System and l am not a
criminal.

On day to day basics l have to wake up to a life of a sex-
offender.

Not to pass thru child safety zones-parks-day cares. No use of
computers-cameras. Cannot talk to kids younger than 17. l
Cannot be around 'my own grand kids. Cannot go to movies. |
am not allowed to travel out of county without permission.
Cannot watch R-Rated movies. Cannot go to malls.

Sad as it is, the innocent person has walked free. So | am
paying the price of the guilty criminal. '

Until someone free me of this nightmare, lthe lies and
lnconsistencies’ of the mother (Sar~a Birden) and DA (l\/lr.
Knight) and others actions of the juridical system l will
continue to live a life of a guilty man, and yet all evidence
prove my innocent.

| would appreciate you reading my heartfelt need of your help
to free me of this nightmare , my life will continue to imprison l
me as if l am a criminal, when l know and God knows l am a
innocent man. ln l\/larch 1985 | took an oath to tell the truth.
On,today l am telling the tr_uth. l am innocent.

And God said the truth shall set me free.

l was falsely accused and wrongly convicted. l deserve my
freedom.

Denzel Washington once said ” l have lived my life in the
house ofjustice and yet there is no justice". l want to say l
have lived my life in the house ofjustice and now thanks to
the believers, who believe in my innocent | have justice. l
thank you in advance for any and all support. lam in Pursuit
ofJustice. Please Help.

Donald Thompson

RE©EWED iii

count cia criminal. teams
SF_P 0 3 2015

Anelélc@sta,©lerk

THE`TRUTH lS |N THE STATEl\/IENTS (PLEASE READ)

|N 1985 l TOOK AN OATH AN TOLD THE TRUTH.

l WAS FASELY ACCUSED AND WRONGLY CONV|CTED

1985 TR|AL COURT CASES OF DONALD THOl\/|PSON

RlCKY l\/lll\/ll\/lS/SARA B|RDEN/NlCOLE l\/||l\/l|\/lS etc.

, ... 4 ` Page1

Cause NO. 414236

Excerpt testimony of Nicole l\/limms

Page 58 Line 6 (Q) When you found out that Ricky was going to have a

birthday party that day, when did you find that out?

Page 58 Line 8 (A) When | heard all the noise.

Page 58 Line 9 (Q) You heard all the noise?

Page 58 Line 10 (A) YES

Page 58 Line 11 (Q) When was that

Page 58 Line 12 (A) When | got in the bed.

Page 58 Line 13 (Q) When you got in the bed?

Page 58 Line 14 (A) YES

Direct Examination Questions by le. Davis ---Cause No 412307

Page 549 Line 6 (Q) l\/lr. Johnson, did you see anything unusual at that party?
, .>age 549 Line s (A) No, ldidn' t

Page 549 Line 10 (A) | got there about 10: 30

PLEASE REMEMBER WHAT EBONY SA|D PAGE 495 LlNE 9

Page 549 Line 14 (Q) Did you see any children there?

Page 549.Line 15 (A) Yes, l saw two.

Page 549 Line 16 (Q) What were they doing?

Page 549 Line 17 (A) When | first came in they answered the door and they

let us and after l got in l didn’t see them anymore.

Page 34 Line 1 (A) yes, sir. He had to be to work at 2:30.
Page 34 Line 2 (Q) Did he pick her up that day?
Page 34 Line 3 (A) YES, sir.

, . v Page Z

PLEASE NOTE THAT ON PAGE 246 Line 19 Mr. Knight put a time frame on
the alleged sexual assault occurring. '
Page 246 Line 11 (Q) Didn’t she start crying when you told her that she
wouldn't need that book anymore?
Please Note### Cross-Examination-questions by Mr. Seiber
Page 54 Line 4 (Q) All right. When you got over to Ricky's house, you said
that-you told Mr. Knight that you had your book and you had your
overnight bag?
Page 54 Line 7 (A) YES
Page 57 Line 8 By Mr. Sieber (Q) What did you do with your book, Nicole?
Page 57 Line 10 (A) l put it in my bag.
Page 57 Line 11 (Q) You put it in your bag?
Page 57 Line 12 (A) YES
, .age 57 Line 13 (Q) Where did you put your bag?
Page 57 Line 14 (A) |n Ebony's room.
###NO
Page 246 Line 13 (A) She started crying because she thought that her mother
would whip her for getting to bring the book home.
Page 246 Line 16 (Q) That is when you told her to take off her clothes, isn't it,
Mr. l\/iimms?
Page 246 Line 18 (A) No, it is not.
Page 246 Line 19 (Q) About 2:00 or 3:00 in the afternoon you told her to
take off her clothes and lay down on the floor, didn’t you?
Page 246 Line 22 (A) NO
Page 246 Line 23 (Q) She started to cry, but she laid down on the floor and
took off her clothes? (REMEMBER TH|S STATEMENT) `
l\/|s. Davis: Objection, Your Honor. He is arguing with the witnesses.
THE COURT: Cross- examination.
Page 247 Line 3 (by l\/|r. Knight) Didn’t you, lVlr. lV|imms

, . ` Page 3

LETS’ REVERT TO THE AFF|DAV|T OF AUDREY RlFE--PAGE 8
RNM: They (officials) are going to come and find me.
AR: No they aren’t.
RNM: l don't want nothing to happen to my kids.
AR: Nothing, won't. You're not in trouble.
RNM: YES l W|LL BE...BECAUSE l LlED. l LlED.
Direct Examination---Questions by l\/|s. Davis
Page 356 Line 2 (Q) Are you married to Mr. Ricky l\/limms, the person seated
to my left?
Page 356 Line 4 (A) Yes, ma’am.
Page 374 Line 5 (Q) What did Nicole do while you all were at the party, if you
recaH?
Page 374 Line 7 (A) Nicole and Ebony were in the living room dancing and
doing things like that. They were watching TV and eating chips.
, .age 375 Line 12 (Q) What time did they go to bed that night, Mrs. Mimms?
Page 375 Line 13(A) Between 10:00 and 11:00 o'clock.

Cause No. 414236
The State of Texas vs. Anna/Robert/Robert--Excerpt of Nicole
Page 65 Line 14 by Seiber (Q) That Sunday you came home and your mommy
asked you some questions, right?
Page 65 Line 16 (A) RlGHT
Page 65 Line 17 (Q) ls that true?
Page 65 Line 18 (A) RlGHT
Page 65 Line 19 (Q) They told us that you were crying. Do you remember if
you were crying when you came home?

Mr. Knight: Objection, He's going into other testimony and asking this
witness about what somebody else told the court. He's going into other
testimony and he said they told us---

l .

 

, . Page 4

Page 66 Line 11 by Mr. Seiber (Q) All right. Were you happy when you came
home from Ricky's house?

Page 66 Line 13 (A) NO

Page 66 Line 14 (Q) All right. Were you sad?

Page 66 Line 15 (A) YES _

Page 66 Line 16 (Q) When you came home from Ricky's house did you have
the book that you took over to Ricky's house Saturday?

Page 66 Line 19 (A) NO

Page 66 Line 20 (Q) What happened to that`book?

Page 66 Line 21 (A) Ricky threw it away.

Page 66 Line 22 (Q) Ricky threw it away?

Page 66 Line 23 (A) YES

Please read below fury trial of Richard/Donald

Cross- Examination Question by Mr. lackson attorney for Richard

} .’age 420 Line 15(Q) okay. - He (Ricky) took you home and then he met your

l

mother at the door? -

This prove aunt Debra Ecung Lied at hearing --She said she received Nicole
and never testified at no trials

Page 420 Line 17 (A) RlGHT

Page 420 Line 18 (Q) okay. After he met your mother at the door, what did
you do at the time, if anything?

Nicole admitting to not taking a bath or being sad

' Page 420 Line 20 (A) l put up my bag

Page 420 Line 21 (Q) And after you went and put your bag up, what did you

do?

Page 420 Line 23 (A) l went in the room.

Page 420 Line 24 (Q) You went in room.

Page 420 Line 25 (A) No, l went in the living room to watch TV.

Page 421 Line 1 (Q) okay. You went in living room to watch TV. After you

went in_the living room to watch TV did your mother stand outside a while
nd talk to your father?

, . Page 5

Page 421 Line 5 (A) YES

Page 421 Line 12 (Q) After he tal'l`age 437 Line 21 (A) No

, . page 8

Page 437 Line 22 (Q) ---as to when you told---

Page 437 Line 23 (A) NO

Page 437 Line 24 (Q) You do not remember that?

Page 437 Line 25 (A) RlGHT

Page 438 Line 1 (Q) All right. How long did it take before you told your
mother about this?

Page 438 Line 3 (A) lt was the second day l told my mother.

Page 438 Line 4 (Q) You told her on the second day? Okay. Did she ask you
any questions the third day?

Page 438 Line 6 (A) No `

Page 438 Line 7 (Q) And she still didn’t ask you any questions about the
fourth day?

Page 438 Line 9 (A) NO.

, . Mr. Knight: Excuse me. For the sake of clarification, l would
ask that the first day, second day, third day from what, from the day of the
assault or from the first day or - l would just ask that he clarify this for my
benefit. `

Mr. Jackson: Your Honor, l made it very clear to the chi|d. The
day that he arrived at home was a Sunday.

Page 438 Line 18 by Mr. Jackson (Q) All right. Do you remember when you
arrived at home on Sunday?

Page 438 Line 20 (A) YES

Page 438 Line 21 (Q) That would have been the first day, wouldn't it?
Page 438 Line 22 (A) YES

Page 438 Line 23 (Q) And then next day would have been the second clay
and that's when you said that you told Your mother; is that right?

Page 439 Line 1 (A) YES `

, . ' Page 9

Page 439 Line 2 (Q) Do you understand when | say first, second, third and \
fourth day?

Page 439 Line 4 (A) NO

Page 439 Line 5 (Q) All right. Okay. lf the first day was on a Sunday, the
second day would have been Monday; is that correct?

Page 439 Line 8 (A) All right.

Page 439 Line 9 (Q) The third day would have been Tuesday?

Page 439 Line 10 (A) Right.

Page 439 Line 11 (Q) And the fourth day would have been Wednesday,
wouldn't it?

Page 439 Line 13 (A) Right.

Now Read The State of Texas Vs. Anna/Robert/Felicia_Excerpt testimony of
Sara Birden/Michael Birden
, . Cause No. 414236
Page 31 Line 17 (Q) Did you question her about what had occurred at her
father's house the previous two days?
Page 31 Line 19 (A) YES, SlR, | DID.
Page 31 Line 20 (Q) All right. And what did she tell you had happened?
Page 31 Line 21 (A) She said nothing, nothing mama.
Page 31 Line 22 (Q) But, you knew better, didn’t you?
Page 31 Line 23 (A) YES, Sir.

N|s. Johnson: Objection, Your Honor. He's leading the witness.

Page 32 Line 14 (Q) The following day which would have been Monday,
October the 7th-pardon me-the 8"‘, did you again question Nicole about
what had occurred the previous weekend? `
Page 32 Line 18 (A) YES, SlR, l Did.
Page 32 Line 19 (Q) Did she still appear upset to you?
.’age 32 Line 20 (A) Yes, Sir.

, . Page 10

Page 32 Line 21 (Q) And did she give you any answers?

Page 32 Line 22 (A) No, Sir.

Page 32 Line 23 (Q) When did these inquiries take place?

Page 32 Line 24 (A) When | was taking her to school.

Page 32 Line 25 (Q) Okay. On Monday afternoon, once again the 8"‘, did
you---after school did you again ask her what had occurred the previous
weekend at her father's house?

Page 33 Line 3 (A) Yes, sir, l did.

Page 33 Line 4 (Q) Was she still upset?

Page 33 Line 5 (A) YES, She was.

Page 33 Line 6 (Q) Would she answer you?

Page 33 Line 7 (A) No, Sir, She Didn't.

On December 5, 2003 ., Audrey Rife, a licensed Private lnvestigator spoke
b .vith Rickey Nicole Mimrns at 1350 Greens Parkway, #1003, Houston,
Texas 77067.

Upon learning Rife's objective for the meeting, Mimms began crying and
ultimately claimed her father and the other defendants convicted in the
Aggravated Sexua| Assault which involved her as a child victim in 1985,
were not guilty. Furthermore, Mimms confessed that it was the babysitter
son who sexually molested her and not her father. Sal|ie She|ton Birden
kept insisting that it was her father Ricky Mimms. '

The audiotape was transcribed. So on page 7 of the affidavit of Private
lnvestigator Audrey Rife the victim stated : My momma just said it was
him, my daddy. And l kept telling her it wasn't and l cried. She just kept
saying it was, so then l just.......(crying)

l .

, . Page 11

Please listen to the victim recanted statement on : You Tube-Wrongly
Convicted Confession-Just |njustice (touch on eagle)

Page 6 Nicole stated ”lt was my fault, l just... .you have to believe me, my
daddy didn’t do it. l don't my daddy did it. l know who did it.

Cause No. 414239
The State of Texas Vs. Dona|d/ Richard
Direct Examination questions by Mr. Knight
Page 380 Line 2 (Q) Do you remember the day that your dad picked you up
the last time that you went to his house, do you remember if he picked you
up in the morning or afternoon or was it in the middle of the day?
Page 380 Line 7 (A) lt was in the afternoon
, .>age 380 Line 8 (Q) Okay. Was it right about lunchtime or do you
remember? _
Page 380 Line 10 (A) lt was right about Lunchtime.

Cause No. 412307
State of Texas Vs. Ricky Mimms
Page 101 Line 23 (Q) Okay. She told you about it hTuesday night and you took
her to the hospital Wednesday, October the 10th

Cause No. 414236
State of Texas Vs. Anna/Robert/Felicia
Page 137 Line 13 question by l\/is. Johnson (Q) What time did she tell you this
on Tuesday?
Page 137 Line 14 (A) ln the evening when she got home from school.
Page 137 Line 15 (Q) About 3:00 o'clock?
Page 137 Line 16 (A) Around about 2: 30 or 2: 40 on Tuesday?
i.>age 137 Line 17 (Q) All right. About 2: 40 on Tuesday?

. Page 13

'Note please : Sara makes this below statement

Page 123 Line 17 (A) She told me that she had been digging with her father

and she had been digging with her father's friends and she named the people

and l proceeded to ask her what happened to her when she left from the

house and she told me she went to the store and she got a pickle and once

she went to'Ricky’s house, she got there and Felicia and Anna-

PLEASE NOT|CE 'N|COLE SAYS WHEN SHE WENT TO RlCKY HOUSE

Let's revert back now to Cause No. 414236 -Excerpt testimony of Nicole

Page 9 Line 25 (Q) Do you remember when you brought the pickle and you

drove to Ricky's house, your dad Ricky mimms-

Page 10 Line 2 (A) YES

Page 10 Line 3 (Q) And you were with Robert and Ricky?

Page 10 Line 4 (A) YES‘ `
age 10 Line 5 (Q) So we know that Robert and Ricky are there. Who else was

there that you can remember?

Page 10 Line 7 (A) Felicia, Anna and Ebony.

Page 10 Line 8 (Q) Okay. After you first arrived was there a time when Marvin

Coleman, and Richard Haynes came to that house? Do you remember them

coming to Ricky's house?

Page 10 Line 12 (A) YES.

Page 10 Line 13 (Q) Okay. They arrived after you arrived though, right?

y Mr. Seiber: Your Honor, l object to Mr. Knight basically testifying and
having the child agree or disagree with him. The idea is to elicit the chi|d’s
responses.

Mr. Knight: Your Honor, l would ask Mr. Seiber to give his objection
rather than a jury argument. -
l The Court: Make your objection.
Mr. Seiber: l apologize. l object in that Mr. Knight's
questions are leading and suggestive. b

. lPage 14

The Court: Don't lead and suggest.
Page 11 Line 2 by Mr. Knight (Q) So if l understand your correctly, Nicole,\
when you arrived at your dad’s sometime around noon, the people that were
there were you, Ricky, Robert, Anna, Felicia and Ebony: is that right?
Page 11 Line7 (A) RlGHT.
Page 11 Line 8 (Q) And then Marvin and Richard came, is that right?
Page 11 Line 9 (A) YES, RlGHT
Cause No. 412307
Now Direct Examina'tion (Robert Gildon) question by |\/ls. Davis-'
Page 430 Line 20 (Q) Were you there at any time during the day on Saturday,
October the 6th of 1984?
Page 430 Line 22 (A) Yes, ma' am
Page 430 Line 23 (Q) Who else was there during that day?
Page 430 Line 24 (A) You mean all day while l was there?
age 430 Line 25 (Q) Let's start out in the morning. |n the morning, who was
there when you first woke up?
Page 431 Line 2 (A) Ricky, Felicia, Ebony, Anna and myself.

* l see why pickle came into play. Nicole went along with mother statement

Excerpt testimony of Nicole l\/limms ------ Robert/Anna/Felicia-

Page 11 Line 24 (Q) And when you went inside the house, Nicole was Ebony
inside the house? (A) YES

. l Page 15

Page 58 Line 6 (Q) When you found out that Ricky was going to have a
birthday party that day, when did you find that out?

Page 58 Line 8 (A) When l heard all the the noise?

Page 58 Line 9 (Q) You heard all the noise?

Page 58 Line 10 (A) YES

Page 58 Line 11 (Q) When was that

Page 58 Line 12 (A) When l got in the bed.

Page 58 Line 13 (Q) When you got in the bed?

Page 58 Line 14 (A) YES

Cause No. 412307
State of Texas vs. Ricky l\/limms --------- Vo|ume |V
Cross-Examination
Questions by Mr. Knight
Page 493 Line 14 (Q) okay. And as a matter of fact, Ebony, the last time that
Nicole came over there you went out in the yard and played with Keisha and
Cynthia and Tracy and Tequila at different times in your front yard, but
Nicole stayed inside the house with the adults?
Page 493 Line 19 (A) NO

. Page 16

Re-cross Examination

Questions by Mr. Knight

Page 496 Line 20 (Q) Ebony, l have two questions. You played outside during
the daytime, didn’t you, Ebony?

Page 496 Line 23 (A) YES

Redirect questions by lVlS. Davis
Page 495 Line 7 (Q) Tell me about that party, Tell me what you remember
about it.

.Page 495 Line 9 (A) Well, l remember me and my little sister, we was dancing
and then everybody got into the living room and my father told me that it
was time for us to go to bed. '

October 1984

6- ---Saturday Ricky picked Nicole up from apt.

7 ----- Sunday returned home

8 ----- l\/londay went to School ?

9 ----- Tuesday???????????????

10----Wednesday took Nicole to Texas Children Hospital

Page 17

Cross-Examination -
Questions by Mr. Knight
Page 505 Line 25 (Q) and she returned from this defendant’s house on
october the 7“", 1984, didn’t she?
Page 505 Line 2 (A) YES, that is correct.
Page 506 Line 24 (Q) As a result of the conversation that you had with your
wife, Sarah, on the evening of October the 7"‘, did you say anything to
Nicole the next day, October the 8"', l\/londay? v
Page 507 Line 3 (A) YES , l did.
Page 507 Line 4 (Q) What did you say to her? y
Page 507 Line 5 (A) l picked her up from school every day at 2:30; l just
discussed with Nicole about being a family unit and not keeping secrets
and be open with her parents and respecting us and all of us being
together as a unit, and Nicole started to cry in the car. ” HE say started to
cry”
PLEASE READ KEEP|NG DATES lN M.lND
Page 507 Line 23 (Q) Okay. When you returned home from wo.rk-l quess
that it would be Tuesday, October the 8th-did you talk to Sarah about her
conversation with Nicole after you dropped her off?
Page 508 Line 2 (A) yes, sir, but Sarah called me at the job. She was really
disturbed and upset. She wanted to take Nicole to the---

. Pag'e 18

Cause No. 414236

State of Texas vs. ANNA/ROBERT/Felicia

Excerpt testimony of Sarah/l\/lichael
Page 42 Line 17 (Q) l want to direct your attention to the date of October 9th
of 1984 and ask you, Mr. Birden, if you had occasion at approximately 2:30 to
pick up Nicole Mimms at Herod Elementary School?
Page 42 Line 21 (A) YES .
Page 44 Line 5 (Q) okay. Between the time that you picked her up and sh
got in the car with you and the time that you arrived back in the apartment *
did you talk with her?
Page 44 Line 8 (A) YES, we had a conversation.

.age 44 Line 9 (Q) okay. And would explain what was said during that
conversation? ,
Page 44 Line 11 (A) l talked to Nicole about keeping secrets from mom and l
talked to her about being truthful with her parents and that she shouldn_'t
keep any secrets from anyone. We knew there was something wrong by the
way that she was acting.
Page 44 Line 16 (Q) okay. What did Nicole tell you?
Page 44 Line 17 (A) Well, she said that she wasn't going to keep any secrets
anymore. She was going to be truthful with us. By this time l had arrived at
the house and she was almost in tears. Now he says ”almost in tears”

Page 19

Cause No. 414236
The State of Texas vs. Anna/Robert/Felicia----Excerpt testimony of Nicole
Cross- Examination question by Mr. Seiber
Page 56 Line 8 (Q) Do you remember where Ebony was in the house?
Page 56 Line 9 (A) YES
Page 56 Line 10 (Q) Where was she?
Page 56 Line 11 (A) She walked in her room and was playing.

Cause No. 414239
The State of Texas vs. Donald Thompson/ Richard Haynes
Direct Examination---Questions by lVlr. Knight
###Now Nicole says: _
Page 382 Line 22 (Q) Did you see Ebony Young when you first arrived?
age 382 Line 23 (A) She was outside. (here Nicole says she was outside)
Page 383 Line 12 (Q) And she was outside playing when you arrived; is that
correct?
1 Page 383 Line 14 (A) RlGHT
Page 383 Line 15 (Q) When you arrived at your dad’s house, Nico|e, did you
get out of the car and go inside the house, or did you stay outside?
Page 383 Line 18 (A) l went from the car and went in the house and l put up
my bag.
Page 383 Line 20 (Q) Okay. And were all the people that you named earlier
except Ebo'ny inside the house when you went in and put up your bag?
Page 383 Line 23 (A) Wou|d you repeat that again?
Page 383 Line 24 (Q) Sure. Do you remember all the_people that you told me
were present just a minute ago when you arrived, do you remember Robert,
Richard, Marvin, Ricky, Anna and Felicia?
Page 384 Line 3 (A) RlGHT

. ‘ Page 20

Page 3884 Line 4 (Q) Okay. When you went inside the house after you first
arrived, did all of those people go inside the house and stay inside the house
when you went in?

Page 384 Line 7 (A) YES

Page 384 Line 8 (Q) Okay. But Ebony was outside, right?

Page 384 Line 9 (A) RlGHT

Now on Donald/Marvin on Cross Examination by Mr. Jackson
Cause No. 414239

Page 429 Line 17 (Q) Okay. And do you remember when you first went over to
your father's house on October 6"`, do you remember that there were people
over there?
Page 429 Line 20 (A) YES

.age 429 Line 21 (Q) Do you remember that some of those people came after
you got there? For instance, didn’t Richard come after you had been there
already?
Page 429 Line 24 (A) l don't know. l don't remember.
Page 429 Line 25 (Q) You don't remember?
Page 430 Line 1(A) NO
Page 430 Line 2 (Q) Okay. Did Donald come over there while you were there?
Page 430 Line 4 (A) He didn’t come over there.
Page 430 Line 5 (Q) Okay. Do you remember if Richard and Marvin came over
there at the same time that your father arrived or were you there before
Richard and Marvin got there? Just think about it a little bit.
Page 430 Line 9 (A) l was there before Richard and Marvin got there.
Page 430 Line 10 (Q) Okay. So when you got there Richard and l\/larvin were
not there?
Page 430 Line 12 (A) They were already there.

age 430 Line 13 (Q) Okay. Now, let’s take our time, Which one is it ? Where
hey there or did they come later?

(

. Page 21

Page 430 Line 15 (A) They were already there.

Page 430 Line 16 (Q) Okay. They were already there?

Page 430 Line 17 (A) YES.

Page 430 Line 18 (Q) Okay. How do you remember that they were already
there?

Page 430 Line 20 (A) Because when l came there l saw them there.

Page 430 Line 21 (Q) Who did you see?

Page 430 Line 22 (A) l saw Anna, Robert, Richard, M`arvin----

Page 430 Line 23 (Q) Do you remember what Richard was doing at that time?
Page 430 Line 24 (A) Uh-huh.

Page 430 Line 25 (Q) Do you remember what Anna was doing at that time?
Page 430 Line 431 (A) No. l don't know. l don't remember what any of them
were doing at that time,

.low Nicole says on Direct Examination -question by Mr. Knight
Cause No._412307 '
Page 190 Line 22 (Q) When you got over to your dad’s house, what were all
those people doing that you just named?
Page 190 Line 24 (A) Smoking and drinking.
Page 190 Line 25 (Q) Do you remember what they were drinking?
Page 191 Line 1 (A) YES. _
Page 191 Line 2 (Q) What were they drinking?
Page 191 Line 3 (A) Beer.
Now going back to Donald/Marvin-Cross Examination question by Mr. Johnson
Cause No. 414239 .
Page 431 Line 3 (Q) When you first got there did you go out to play? Do you
remember after you put your bag down did you go out to play?_
Page 431 Line 6 (A) No. l went inside and watched TV.
Page 431 Line 7 (Q) You sat down and watched TV?
dage 431 Line 8 (A) YES. '
age 431 Line 9 (Q) Do you remember how long you watched TV?

. Page 22

Page 431 Line 10 (A) No
Page 431 Line 11 (Q) Okay. ls that better? Okay. Now, when you were
watching TV was anybody watching TV with you?
Page 431 Line 13 (A) No.
Page 431 Line 14 (Q) You were just sitting there by yourself? Was anybody
else watching the TV with you?
Page 431 Line 16 (A) No.
Page 431 Line 17 (Q) Okay. So do your remember whether you saw a whole
show before you went outside to play?
Page 431 Line 19 (A) A whole show?
Page 431 Line 20 (Q) What kind of a show were you watching? Was it
cartoons?
Page 431 Line 22 (A) Yes, it was cartoons.
Page 431 Line 23 (Q) Did you see several different cartoons before you went
gutside to play?
Page 431 Line 25 (A) l only saw half of one cartoon.
Page 432 Line 1 (Q) And then you went outside to play?
Page 432 Line 2 A) No. My daddy called me into the room.
Cause No. 414236 y
The State of Texas vs. Anna/Robert/Felicia----Excerpt Testimony of Nicole
Direct Examination questions by Mr. Knight
Page 11 Line 24 (Q) And when you went inside the house, Nicole, was Ebony
inside the house?
Page 12 Line 1 (A) YES
Page 12 Line 2 (Q) okay. Did Ebony stay inside the house or did she go outside
after you came in?
Page 12 Line 4 (A) Daddy told Ebony to go outside?
Page 12 Line 5 (Q) okay. Who told Ebony to go outside?
Page 12 Line 6 (A) Ricky lVlimms.
qage 12 Line 7 (Q) Okay. And you stayed inside; is that right?
age 12 Line 8 (A) Right.

. ' ' n Page 23

Page 12 Line 9 (Q) Okay. After you stayed inside for a while and after Ebony
had gone outside after her dad told her to go outside and after l\/larvin and
after Richard Haynes arrived, did your dad ever tell you to do anything?

Page 12 Line 14 (A) YES

Page 13 Line 20 (Q) Sure. After your dad told you to take off your pants and
after you did take off your pants, did the people that were present there,
Ricky, Robert, Anna, Felicia, l\/larvin and Richard, did they do anything to you?
Page 13 Line 25 (A) NO

.age 8 Line 20 by Knight (Q) Okay. Do you remember if it was in the morning
or in the afternoon or right around noon? Do you recall exactly the time of
day that it was when you arrived at Ricky l\/limms' house on Jorns street?
Page 8 Line 24 (A) Afternoon.

Page 8 Line 25 (Q) Was it close to noon or close to the late afternoon?
And by noon l mean 12:00 o'clock when you normally eat lunch.
Page 8 Line 3 (A) lt was close to noon.
Page 8 Line 4 (Q) okay. Did you go-when you left your house to go to Ricky
l\/limms' house and you were in the car with Ricky l\/limms and Robert, did you
stop anywhere between your apartment where you live with your mom and
dad and Ricky Mimms' house? (this is trick question)
Page 8 Line 9 (A) YES
Page 8 Line 10 (Q) All right. Where did you stop?
Page 8 Line 11 (A) At the store.
_ Page 8 Line 12 (Q) And did you go buy something at the store?
dage 8 Line 13 (A) YES
age 8 Line 14 (Q) What did you buy at the store?

. Page 24

Page 8 Line 15 (A) pickle. Remember Sara said Page 123 Line 17 (414236)
Now want to show you who was at Ricky when she arrived from transcripts
Page 9 Line 19 (Q) All right When you got to Ricky Mimms' house, do you
recall the people that were present there inside the house? Do you remember
their names? 4
Page 9 Line 22 (A) Would you please repeat that over again?
Page 9 Line 23 (Q) okay. Sure.
Page 9 Line 24 (A) l didn’t understand.
Page 9 l_ine 25 (Q) Do you remember when you bought the pickle and you
drove to Ricky's house, your dad Ricky Mimms---
Page 10 Line 2 (A) YES
Page 10 Line 3 (Q) And you were with Robert and Ricky?
Page 10 Line 4 (A) YES

age 10 Line 5 (Q) So we know that Robert and Ricky are there, Who else was
there that you can remember?
Page 10 Line 7 (A) Felicia, Anna and Ebony.
Page 10 Line 8 (Q) okay. After you first arrived was there a time when l\/larvin
Coleman and Richard Haynes came to that house? Do you remember them
coming to Ricky's house? (remember this )

Page 10 Line 12 (A) YES
Page 10 Line 13 (Q) okay. They arrived after you arrived though, right?

Mr. Seiber: Your Honor, l object to Mr. Knight basically testifying and
having the child agree or disagree with him.'The idea is to elicit the child's

responses. _ _
Mr. Knight: Your Honor, l would ask l\/lr. Seiber to give his objection

rather than jury argument.

Mr. Seiber: l apologize.~l object in that Mr. Knight's questions are
qeading and suggestive.

. Page 25

Page 11 Line 2 (Q) So if l understand your correctly, Nicole, when you
arrived at your dad’s sometime around noon, the people that were there
were you, Ricky, Robert, Anna, Felicia, and Ebony; is that right?

Page 11 Line 7 (A) R`lGHT

Page 11 Line 8 (Q) And then Marvin and Richard came; is that right?

Page 11 Line 9 (A) YES, RlGHT ` `

. Now Nicole says :
Cause No. 414239
The State of Texas vs. Donald/Richard
Direct Examination by Mr. Knight
Page 381 Line 12 (Q) Okay. After you got the pickle where did you all go then,
Page 381 Line 14 (A) We went to Ricky l\/limms' house.
Page 381 Line 15 (Q) okay. And when you got to your daddy's house, Ricky
Mimms' house, do you remember the persons that were there when you
arrived?
Page 381 Line 18 (A) YES
Page 381 Line 19 (Q) okay. Who was present at your dad’s house, Ricky
Mimms' house when you arrived?
Page 381 Line 21 (A) lt was Ann`a, Felicia, Richard, Donald and Robert,
Page 381 Line 22 (Q) okay. When you say Donald, are you talking about
Donald Thompson? Was he there when you arrived or do you remember?
dage 381 Line 25 (A) Donald wasn't there,
night made sure she not include Donald.

. Page 26
Page382 Line 1 (Q) okay. Who was there?

Mr. Jackson: l object to the manner in which counsel -may we
approach the bench, Your Honor?

(At this time all counsel at bench out of the hearing of the court reporter and
iurv-)

Page 382 Line 8 (Q) Nicole, think about when you first arrived at your dad’s
house. Do you remember the people who were present when you first
arrived? And think about it for a little bit, if you have to.

Page 382 Line 12 (A) YES

Page 382 Line 13 (Q) okay. Would you tell the ladies and gentlemen of the
'ury, the people that you remember being at your dad’s house when you

dirst arrived?

Note***Remember Page 11 Line 2-Cause No. 414236

Page 382 Line 16 (A) Anna, Felicia, Marvin, Robert, Richard and that's all.

Page 382 Line 18 (Q) okay. And of course your dad Ricky was with you?

Page 382 Line 19 (A) YES

Page 382 Line 20 (Q) And Robert was with you?

Page 382 Line 21 (A) YES

The First trial was of the Father (Ricky Mimms) january 22, 1985
Cause NO. 412307
Direct Examination by Mr. Knight
Page 189 Line 12 (Q) When you got over to Ricky l\/limms' house, did you go
over there in his car with him?
Page 189 Line 14 (A) lt was his brother’s car.
Page 189 Line 15 (Q) Was he driving it, Ricky l\/limms driving it?

. `Page 27

Page 189 Line 16 (A) YES

Page 189 Line 17 (Q) Was anyone with you and Ricky l\/limms in the car when
you went from your mother, Sarah's house over to Rickky Mimms' house?
Page 189 Line 20 (A) YES

Page 189 Line 21 (Q) Who else was in the car?

Page 189 Line 22 (A) Robert.

Page 189 Line 23 (Q) Do you know Robert's last name?

Page 189 Line 24 (A) NO

Note Please l\/lr. Knight never ask about a stop. Remember this lst. trial

Page 189 Line 25 (Q) Okay. When you got over to your dad’s house, do you
remember the day of the week that it was? lt wasn't a school day, was it?
Page 190 Line 3 (A) NO

Page 190 Line 4 (Q) lt was a weekend day, wasn't it?

Page 190 Line 5 (A) RlGHT '

.age 190 Line 6 (Q) When you got over to Ricky Mimms' house on the last
time that you went over there, do you remember the other people that were
the house?

Page 190 Line 9 (A) YES
Page 190 Line 10 (Q) Do you remember their names?
Page 190 Line 11 (A) YES
Page 190 Line 12 (Q) Would you tell the ladies and gentlemen of the jury the
names of the other people that were there at the house there at Ricky
l\/limms’ house?
Page 190 Line 15 (A) YES
Page 190 Line 16 (Q) Okay. Do you remember them all?
Page 190 Line 17 (A) Anna, Robert, Richard, Marvin and Felicia.
Page 190 Line 18 (Q) Donald Thompson wasn't there, was he?
Page 190 Line 19 (A) RlGHT
Page 190 Line 20 (Q) But you saw Donald later that day, didn’t you?
"age 190 Line 21 (A) YES._

. Page 28

Page 191 Line 24 (Q) Okay. Nicole, when you got over there to your daddy's

house and all the people were sitting in there smoking and drinking, what

room were they smoking and drinking in mostly?'

Page 192 Line 3 (A) The Kitchen.

Page 192 Line 4 (Q) Okay. Were they in the living room some, too?

Page 192 Line 5 (A) YES.

Page 192 Line 6 (Q) Okay. All right. And, when you got there, did your daddy

ask you to do anything? Did Ricky Mimms ask you to do anything?

Page 192 Line 9 (A) YES

Please remember Page 246 Line 19 Cause No 412307 Knight said (2:00 or

3:00 (revert back to page 2)

Page 192 Line 10 (Q) After you had been there a little while, did he ever come

up to you or yell from across the room and tell you to do anything in regards

to your clothes? You want to take a sip of water, Nicole? Did your daddy tell
.ou to take off your clothes that day, Nicole?

Now let’s go to----STATE OF TEXAS VS. RlCKY l\/lll\/ll\/lS

Cause No. 412307
Direct Examination questions by lVls. Davis
Page 215 Line 7 (Q) Would you state your name for the record, Mr. l\/limms?
Page 215 Line 8 (A) Ricky Wayne l\/limms.
Page 215 Line 9 (Q) Are you in any way related to the complaining witness in
this case, Nicole Mimms?
Page 215 Line 11 (A) YES
Page 215 Line 12 (Q ) Are you aware of the allegations that she has made
against you so far?
Page 215 Line 14 (A) YES
Page 215 Line 15 (Q) So you understand that she has indicating and charging
that you along with probably others have sexually abused her on at least one

qccaslon?
age 215 Line 18 (A) Yes, l am aware of that.

Page 29

Page 215 Line 19 (Q) Do you recall what you did on 0ctober the - excuse me,
October 6 of 1984?

Page 215 Line 21 (A) YES

Page 215 Line 22 (Q) Would you describe what happened to you on the
morning of October the 6th of1984?

Page 215 Line 24 (A) About round 11:00 o'clock a buddy of mine, Robert
Gildon and l proceeded over to Sarah's house to pick up Nicole. When we got
there it was about 15 minutes to 11: 00. lt’s a 15 -minute drive there ad back.
We picked up Nicole and brought her back to the house, lVly wife was cleaning
up and some friends of mine came over-

l\/lr. Knight: Objection, Your Honor, to the narrative.
. The Court: All right.

Page 216 Line 9 (by Ms. Davis) Would you describe in detail indicating step by
step what happened, not as if you were telling a story, but just-l don't know
if the prosecutor wants you to say number one, number two or whatever-

Mr. Knight: Excuse me. l would like for her to ask the questions
and he answer them. l would object to that question calling for a narrative.
The Court: YES

Page 216 Line 19 by Ms. ’Davis (Q) Once you took Nicole over to your house
what did you do?
Page 216 Line 21 (A) We played cards.
Page 216 Line 22 (Q) Who was present when you played cards with her?
Page 216 Line 23 (A) lVly wife, Robert, Anna, lVlarvin and Richard,
' iage 216 Line 24 (Q) About what time of the day was this?
age 216 Line 25 (A) That was about 1:00 o'clock.

. Page 30

Page 217 Line 1 (Q) Did you remain at the house then?

Page 217 Line 2 (A) Yes, until 2:00. ,

Page 217 Line 3 (Q) What did you do at 2:00 o'clock?

Page 217 Line 4 (A) Well, around 2:00 o'clock l got dressed and we all went
over to Donald house,

Page 217 Line 6 (Q) Who went with you ?

Page 217 Line 7 (A) l\/le and Robert, Anna and Nicole.

Now Direct Examination by lVls. Davis-eRobert Gildon
Cause 412307
Page 436 Line 1 (Q) And then you left with Ricky about the time tht Marvin got
there; right?
.age 436 Line 3 (A) NO
Page 436 Line 4 (Q) Well, on direct examination you said that's when you took
him out of the house is when Marvin and Richard got there. Were you wrong
or did l misunderstand it or something like that?
Page 436 Line 8 (A) You misunderstood
Page 436 Line 9 (Q) How long were you there after Richard and l\/larvin got
there before you took Ricky o_,ut of the house?
Page 436 Line 11 (A) How long was Marvin and Richard there before me and
Ricky left? '
Page 436 Line 13 (Q) YES
Page 436 Line 14 (A) l guess they stayed and we played cards, so l guess about
an hour and a half or so.
Page 436 Line 16 (Q) lt’s about---you and Ricky left about 1:30; right?
Page 436 Line 17 (A) No, because we set round while because my wife
wanted to get something to eat, and l had to get Ricky out of the house, so
she got mad at me because l didn’t take her to go eat before we left.

. Page 31

Page 436 Line 21 (.Q) Well, you say that you stayed an hour or two hours is
what you said on direct examination? -
Page 436 Line 23 (A) That is correct.
Page 436 Line 24 (Q) l\/lr. Gildon, so that's going to put it sometime around
2:00 o'clock when you left with this defendant from the Jorns street address;
is that right or is it not right?
Page 437 Line 3 (A) l'm not real sure about the time. That seems about right.
Page 437 Line 5 (Q) Thank you. And then you went directly where?
Page 437 Line 6 (A) To Donald Thompson's home.
Page 437 Line 7 (Q) Okay. So that gets you over to Donald's around 2:00
o'clock. And Nicole was with you. Did Richard and Marvin follow you to
Donald's house or not?
Page 437 Line 10 (A) No, they left before we did.
Page 437 Line 11 (Q) They left the Jorns street address before you did?

.age 437 Line 12 (A) RlGHT

Now let go to the Cross Examination questions by Mr. Knight
Page 3
STATE OF TEXAS VS. RlCKV MlMMS. (STARTS ON PAGE 229) Page 3
Page 234 Line 8 (Q) So you got over there about 11:00 o'clock and you came
back and played cards. We already know Robert and Anna and all the folks
that were there. You stayed until 1200 and went over to Donald's house,
right? You took Nicole? '
Page 234 Line 13 (A) You are wrong about staying until 1:00.
Page 234 Line 14 (Q) Or until 2:00 , pardon me?
Page 234 Line 15 (A) Around 2:00 o'clock.
Page 234 Line 16 (Q) Then you went to Donald's house, didn’t you?
Page 234 Line 17 (A) YES.
Page 234 Line 18 (Q) And you took Nicole with you?
dage 234 Line 19 (A) YES, Well, l didn’t actually take her. She got in the car. l
didn’t deny her not to go.

. 1 v - Page 32

Page 234 Line 21 (Q) So Nicole went over to Donald's house like she testified

on the stand, didn’t she?

Page 234 Line 23 (A) VES.

Now let’s skip down to page 245 at bottom of page.

Page 245 Line 22 (Q) Okay. Thank you. Did you ever see Nicole crying that

evening, Mr. Mimms?

Page 245 Line 24 (A) She cried when we pulled into the parking lot of her

mother's house because she had left a book when she |eft.

Page 245 Line 2 (Q) That was a green book, it had a green cover?

Page 245 Line 3 (A) No, it had no cover.

Page 245 Line 4 (Q) The name of the bood was My Litt|e Green Book, wasn't

it?

Page 245 Line 6 (A) l don't remember the name of the book.

Page 245 Line 7 (Q) As a matter of fact when you got over to the house you
ook that book from her and threw it away and said you won’t need this

anymore?

Page 245 Line 10 (A) No, we still have the book.

Page 245 Line 11 (Q) Didn’t she start crying when you told her that she

wouldn't need that book anymore?

Page 245 Line 13 (A/) She started crying because she thought that her mother

would whip her for forgetting to bring the book home.

Page 245 Line 16 (Q) That is when you told her to take off her clothes, isn't

it, Mr. Mimms?

Page 245 Line 18 (A) NO, it is not.

Page 245 Line 19 (Q) About 2:00 or 3:00 in the afternoon you told her to take

off her clothes and lay down on the floor, didn’t you?

Page 245 Line 22 (A) NO

-Let's remember they testified to being at Donald house.-

APPENDIX 1

Affidavit of Private Investigator Audrey Rife

And

Transcript and Notes Produced by Audrey Rife
of Audrey Rife’s Audiotaped December 5, 2003 Meeting with the Complainant

il

STATE OF TEXAS

COUNTY OF MONTGOMERY

AFFIDAVIT OF AUDREY RIFE

Before me, the undersigned, appeared Audrey Rife, who on this date swore and

subscribed to the following:

I.
“My name is Audrey Rife. lam a licensed private investigator in the State of Texas. l
am over the age of 18, of sound mind, and otherwise competent to make this affidavit The
information l state in this affidavit is within my personal knowledge unless l state otherwise.”

II.

“ln 2003, Attorney Sean Buckley contacted me in reference to his client, Donald
Thompson. Mr. Buckley reviewed with me the facts oer. Thompson’s case, along with the
facts of Mr. Thompson’s co-defendant’s cases. Mr. Buckley explained that Mr. Thompson and
his co-defendants were convicted in 1985 of raping a 6 year-old girl named Nickcole Mimms. l
understood that the men nevertheless maintained their innocence. Mr. Buckley instructed me to
seek out and interview the complainant and determine what she had to say about the offense. Mr.
Buckley instructed me to wear a concealed recording device when dealing with the subj ect.”

‘ III. 1
“l located Nickole Mimms and on December 5, 2003, l initiated contact with her at 1350
Greens Parkway #1003, in Houston, Texas 77067. I brought up the subject of Nickcole’s father
Ricky Mimms and the other men to see what she would say. During my interaction with
Nickcole Mimms, she became highly emotional and,made the.following admissions:

l. Ricky Mimms and “the other men” didn’t sexually assault her;
2 Nickcole was sexually assaulted by the teenage son of “Ms. Mary,” a woman who

kept the complainant from time to time;
Nickcole’s mother, Sarah Birden, never knew the truth. Not knowing the truth,

3.
/ Sarah Birden kept insisting to Nickcole that Ricky Mimms and the others were the
ones who sexually assaulted Nickcole.
4. Nickcole is scared that she or her mother will get in trouble. Nickcole is afraid Of

whether coming forward will jeopardize her own children in some way.
I successfully recorded the conversation. I have included a copy of the original audio recording
with this affidavit The tape truly and accurately represents the conversation it depicts. l have

marked the tape “AR/RNM” for identification Following my meeting With the subject, I
generated a transcript of the audio recording with notes pertaining to what was going on during

Page l of 2

44

different parts of the conversation. This transcript and the notes are a true and accurate
representation of the conversation, to the best of my ability. I have attached a copy of my

transcript and notes to this affidavit with my initials “AR” on each page.”

.>

IV.
“l found Nickcole Mimms to be believable in her admissions to me for a number of
reasons including her emotional state and her behavior when she made the admissions ln my
experience as a private investigator, l have had ample opportunity to evaluate the truthfulness of

subjects l interview in the course of my investigations.”

FURTHER AFFlANT SAYETH NOT
M@UUL M;,,

Audrey Rife

 

Sworn and subscribed before me, the undersigned, on this the 7gday of
2008

683

NOrai-y“r>ubiic

 

BLAlNEK.TU'lTLE

z ' =: .-': MYcoMMrssroN EmeEs :

 

Page 2 of 2

d / ,»O
rare

TRANS CRIPT

On December 5, 2003, Audrey Rife, a licensed Private Investigator spoke with
Rickey Nickole Mimms at 1350 Greens Parkway, #1003, Houston, Texas 77067.

At the time Mimms resided there with her two children.

Upon learning Rife’s objective for the meeting, Mimms began crying and ultimately
claimed her father and the other defendants convicted in the Aggravated Sexual
Assault Which involved her as a child victim in 1985, were not guilty. Furthermore,
Mimms confessed that she had told her mother that it was her baby sitter’s son who
sexually molested her and not her father. Mimms explained that although she told
her mother that it was the bay-sitter’s son, Mimms’ mother, Sallie Shelton Birden

kept insisting that it was her father Rickey l\/limms.

The following is a transcription of the audio tape recording of the conversation
between Audrey Rife and Rickey Nickole Mimms. Mimms infant son, Dewayne was

also present.

AR: December 5, 2003 (footsteps of AR walking to apartment)

AR: Hi

RNM: Hi

AR: My delivery s a verbal one, of love hope and faith. May I come in?

RNM: Yes,

AR: (Saying Hi to toddler infant) Hi, who are you? You’re cute.
My name is Audrey. And that was a card (business card) I use.
But also. . .and I don’t want to startle you or anything, (Toddler comes up

and hugs AR)What’s his name?

RNM: Dewayne

AR:

RNM:

AR:

RNM:

AR:

RNM:

RNM:

Hi Dewayne you love bundle. I have a ten year old that won’t even love on
rne anymore. She thinks she is too»big for her britches. That is only when she
wants something He’s beautiful ls that your only baby, you have?

No, l have a little girl. She is in school.

How old is she?

She’s four.

Do they call you Rickey? Do you go by the name Rickey?

Rickey

Rickey, l am a private investigator and l was hired by your daddy’s family.

Your daddy, Rickey Mimms,..and we wanted to talk to you about you know

they have been in prison for a very long time. But if this bothers you or
anything like that. . . .but again Rickey, he doesn’t. ...he says he didn’t do that.
And all the other people that were accused of that claimed they didn’t do it. And
as a Private Investigator, well let me explain, I have been in business for about
sixteen years and l do a lot of criminal work. When lreviewed the file and saw
how at the end (of the trials) how they (District Attorney’s office) were kind of
getting rid of the last few cases, as if they ...well l think, they made an error, too.
And I met Donald Thompson; he’s out on parole after sixteen years. And ah. . .but

.you know, Mr. Thompson is a very big man and there would have been a lot

more damage, if that had occurred.

Rickey, that family loves you and Wants to know about you. And we’re really
kind of seeing if you can help with this situation. '

But now, if this is bothering you, you know, you can think about it or
you can get back with me. lam not here to pressure you at all. (AR
slightly chuckles due to the toddler crawling on AR) Can I-baby-sit? He’s

just adorable.

And I don’t how. . ..you know, well once you know we learned that you go by

(the name) Rickey Mims. We thought there was some hope there, that
because if you had been traumatized as it was alleged you certainly wouldu’t

be using that name. At least that’s what. ..

That’s my name. That’s my name on my birth certificate I didn’t use it for a
long time, but l had to when I started working l had to use it.

AR:

RNM:

AR:

RNM:

RNM:

AR:

Uh-huh, l see, uh-huh. ....and l saw, you know l have done some research but l
haven’t poked into any personal things. I see how your mom and Mr. Birden has

divorced l saw that had been some violence in the home and
such. They both had been charged with some ...and ah. . ..I guess l am waiting

for your response Do you remember any of it, l mean can. . .ah
or. . .do you feel comfortable with me,

Well, really right now, I am in shocked. (Began crying)

l don’t know what happened, And maybe.you were led to believe that
something happened But there is a lot of people and four in particular that
have lost their active lives over it. And there wasn’t any physical evidence to

prove it. _
(Softly sobbing)

l don’t’ want to_leave you like this. Do you mind if l sit closer to you?
I don’t know what happen.

(inaudible) (telling her son not to touch AR’s purse)

Oh, he can play with it there are only $2.00 in it.
I mean if l am bringing up a bad memory, tell me to get out. Or. . il am here
as a go between, I have never met Mr. Mimms. You know this is what l do

for a living. But I do it compassionately. (Paying attention to the toddler again)

Did you find the $2.00 can he play with these keys.

RNM: How did..you..?

AR:

How did I find you?

RNM: Yeah, (not crying anymore)

_AR:

Well, again it was public information; you know there are ways to look up
peoples addresses. And really I was hired after ah..there was a gal by the name
of Ms. Cook. She had recognized you when you worked at Chase Bank. And
she used to baby sit_you, years ago, when you used to go over to your Dad’s. lris?

l think you were about six years old at the time

And she (lris) never spoke to you (at Chase Bank), she wanted to. But she had
noticed that you used... She did not look up your record (employment) Or
anything.. just had just heard through other employees that you went by the
name Rickey Mimms. Of course that touched her heart and got the ball rolling
again. There’s a of issues that the defendants, these four guys (meaning Rickey v
Mims, Richard Haines, Donald Thompson and Marvin Coleman, that were
charged with (this). and then there were two women that were charged and

RNM:

alleged to have done all these things (molestation of Rickey Nickole Mimms). lt

was the defense attorney and l think the prosecutor were both green at the time,
And there were just a lot of things that didn’t make sense But uh, and your mom,
l see her name used to be Sarah correct? She has changed it to Sallie, Isaw that.

Or shejust goes by Sallie?

Sallie’s her real name

On her real name Oh l see, I have a grandma like that. ln fact I have a

AR:

grandmother, her name was Sarah Mable and she went by Mabel. l named
my daughter, my daughter is adopted l named her Sarah. But when l say I
named her after her grandma, nobody understands because they knew her as

Mabel.

You know I don’t know what your life as a child was after that. ldon’t know
the relationship you had with Mr. Birden, Michael. But you know, l’d love
to, you know, kind of get into your heart and see What’s up with all of this.

(Pause)

AR: (Do) they still call you Niki sometimes?

. RNM: Sometimes.

AR: Well, I don’t know which name to call you right now but ...did it happen?

RNM: I'don’t know (mumble) l don’t know anything right now v

AR: Well honey, I understand that and again let me just explain. I am not trying
to plant anything in your head. I am not trying to do anything to harm you.
Do you understand that? Do you believe me?

AR: Rickey? Do you believe that? Please lwant you to know that l am a true person.
l am a Christian and I am not here to harm you. l wouldn’t do such a thing. I
know, you now, it’s a confusing thing.

AR: l can see Dwayne (toddler) looking at you..

RNM: (inaudible) (saying something to baby)

Dewayne: Hi

AR;`

And to explain, l don’t know if you ever watch ah.. documentaries, criminal
things and they find out that people are innocent...and you know l have a lot

of experience in this. . . perhaps you were led to believe that (allegation of sexual
molestation by father and friends) Perhaps. . . you know that happens really a lot
with children. lt happens with people with certain dysfunctions. You know, they
get told and told so many times that that happened that they just grow up and
believing it happened You know l am not saying that’s it, but there are`some
questions and because of the investigation and what l have read from the hearings
and the court. There are some questions You know even the medical doctor had
claimed there was no evidence of six people penetrating you know, your (RNM)
sexual organ, there was no evidence of that. There was some scarring. ldon’t’
know if maybe the real culprit you k now had kind of instilled in your mind; you
know to get if off him, l don’t know. But l know that your Dad is a Christian and

he is in prison.

RNM: l saw him on TV. (crying again)

AR: You saw him on TV? l don’t’ what he looks like lf’s he’s a handsome man,

or, you know he’s just kind of accepted the fact that he is there. But his brother
and his family you know, none of those individuals ever had a criminal
background (history). None of those individuals had records of a doing anything
like that. One of the individuals has now become a minister in prison. And

um. ._ .the other reason that it’s become a factor, and I am shooting straight with
you. Some of them are out on parole but their parole officer say “Well you got to
admit to the crime”, but still to this day they (defendants)won’t admit to doing

the crime Because they didn’t do it, they say.

So l, you know, it was thought. .. if you could help, lf you can’t help, or don’t
want to help, then l’ll walk away. But know that they (defendants’ families)
love you and pray for you. They wish they could share part of your life. But
you know, l know it hurts, and ifl amjust bringing up. . .you know, l don’t
want to do this.. l’m not going to leave until you stop crying.

RNM: (crying again)

.AR:

RNM:
Don’t be sorry, don’t be sorry, (RNM moaning and sobbing) Oh honey, honey, d

AR:

AR:

l know. You’ve got my number. You’ve got my business card Oh, don’t cry.

(sobbing) l’m sorry l’m sorry,

honey, Oh look, Dewayne’s watching you. Here l got a Kleenex.

(pause)

l won’t come back unless you call me Okay. (Preparing to leave)

' RNM: (snrr sobbrng)

AR`s notation: l remember l hud gotten up off the couch where both of us were sitting l
had thought l\/ls. Mimms had nothing else to provide But suddenly she burst out blaming

herself l"or her futher’s incarceration

You see your momma loved your daddy very much at one time And she was kind

AR:
of hurt, because maybe ...he didn’t maybe . .love her as much. . .he wasn’t. ..

RNM: (Breaking in) But it wasn’t her fault, it was her fault.

AR: l know it wasn’t.
RNM: lt wasn’t her fault, it was my fault.

AR: No it wasn’t. lt was nobody’s fault,

lt was my fault, l just. . .you have to believe me, my daddy didn’t do it. l don’t

RNM:
my daddy did it. l know who did it,

AR: l think l know who did it. Can lsay the name?
Well, l want to get you anymore upset. But l don’t think it was your daddy or

RNM:
those other men, was it?

RNM: No.

AR: Your momma never knew did she?

RNM: No.
AR: lt was Michael, wasn’t it? (Michael Birden is the ex-husband of Sallie Shelton
Birden)

RNM: No, he didn’t do it either.
AR: No?
RNM: No it was Ms. Mary’s son,

AR: Who’s Ms. Mary?

RNM: l\/ls. Mary used to keep me, My momma used to send me over there. ..and he did

ll.

AR: Was he a young boy or what?

RNM

AR:

RNM:

AR:

RNM:

AR:

RNM:

AR:

RNM:

RNM:

AR:

RNM:

l don’t know, he was a teenager.

..teenager?

...and he used to do it to me lt wasn’t my daddy. And can you ...can you just
get him out ofjail? l’m son‘y.

Sure.

But don’t tell my momma. l don’t want my momma to know. You get him out of
jail and tell him l’m sorry. l don’t want him to contact me. I don’t want the news.

ldon’t want the....

No, honey, no, we won’t do any of that.

l’m sorry. l don’t want him to contact me, ldon’t’ want none of that. (sobbing)
l’m sorry, l’m sorry, l did it, l did it.

What was Ms. Mary’s son’s name?

lt started with a T.

and you just. . .all fell...in this mess?

: My momma just said it was him, my daddy. And lkept telling her it wasn’t. and l

cried. She just kept saying it was, so then l just. . .(crying)
and went with it?

(sobbing)

You were just a child, and your momma. . ..

lt’s my fault. My fault. l’m sorry,

AR: No.
RNM: l knew, l knew when l saw him on TV and he saidhe was a1Christian. And he

said, _he didn’t do it. And he didn’t do it. (sobbing)

AR: Oh honey.

RNM:

He didn’t. l’m sorry, l’m so sorry, ..

AR: Do you remember Ms. Mary’s last name?

RNM:

AR:

RNM:

AR:

AR:

AR:

No ldon’t’ wanna, ldon’t wanna

We won’t even stir that up Nope. We won’t stir all that stuff (the real assault) up.
Okay‘? We’lljust leave it alone right now, between you and me. Okay? l want
you to have a nice Christmas. l know your Dad would love hearing from ya,
maybe l could get an address of his and just leave it with ya. l will not force it.
(Consoling RNM in a soft voice) He (Rickey Mimms) does not hate you, he loves

you.
Moaning and sobbing

He (Rickey Mimms) knows he never hurt you. And all those other men couldn’t

have hurt you.

: They (officials) are going to come and find me.

No they aren’t.

: l don’t want nothing to happen to my kids.

Nothing, won’t. You’re not in trouble

' Yes l will be. . .because l lied llied.

No, you were a child....

: l don’t want my momma to be in trouble because she took care She didn’t know.

No, (trying to calm RNM down) she just thought. ..

: l told her, l said yes. ..

Now listen, listen this is between you and me. And it’s Christmas time l jut had
a bad injury myself, and l wanted to cry this morning l’m not sure if l Can
provide Christmas for daughter, But let me tell me something girl, it’s in the heart

and l am not taking that away from anybody, cause l don’t want it taken from
me. So l can tell you right now, between you and me And then later, you think

about things. l’ll find out what has to be done You know, Rickey don’t’ need to

be in jail, does he?

We’ll figure out a way, this can be done quietly and without any publication We
will find a way, l promise you that. Do you understand me? The news isn’t gonna

get. . .the news makes a mess of things. Don’t worry.

Then after all that did Ms. Mary’s son continue to hurt you?

8 CA¢